Citation Nr: 1110333	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1952 to January 1955 and from March 1964 to June 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before a Decision Review Officer at a November 2007 hearing conducted at the RO.  A transcript is of record.

The instant claim was previously brought before the Board in March 2010, at which time the Board denied the Veteran's claim of service connection.  The Veteran then appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In December 2010, the Court granted a Joint Motion for Remand (Joint Motion), vacating the Board's March 2010 decision with respect to service connection for an acquired psychiatric disorder, and remanded the issue for further consideration.  The instant claim is again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an acquired psychiatric disorder, to include PTSD and dysthymic disorder is warranted as directly related to active service.  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010) (requiring that the diagnosis conform to the requirements of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2010) (pertaining to combat Veterans).  If the claimant's stressor is not related to combat, then his testimony alone is not sufficient to establish the occurrence of that stressor, and his testimony must be corroborated by credible supporting evidence.  Cohen, supra.  Thus, if the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.

In the instant case, the Veteran asserts he suffers from PTSD due to his involvement in military operations off the coast of Vietnam.  Specifically, he asserts that his ship, the USS Oklahoma City, fired on at least two coastal villages.  He reports that he witnessed civilian deaths in these actions.  See, e.g, November 2007 RO hearing transcript.

Initially, with respect to the Veteran's claimed stressor, the Board observes the RO has verified these events.  See, e.g., February 2009 statement of the case.  As such, on remand, further verification is not necessary.  However, the Board observes there is a difference of opinion as to whether the Veteran currently suffers from PTSD and, if so, whether his PTSD is due to the stressors verified by the RO.  In this regard, the Board notes that VA treatment records reflect a diagnosis of "chronic PTSD."  See, e.g., VA treatment records dated November 2007, May 2008.  However, there is no indication as to the basis of such a diagnosis.  In other words, it remains unclear as to the diagnosis of PTSD in this instance was based on the stressors as verified by the RO.

During the development of the Veteran's claim, he was provided a VA examination in January 2009.  Following a review of the claims folder, and an examination of the Veteran, the VA examiner found that the Veteran's symptomatology support a diagnosis of dysthymic disorder, but he does not report sufficient avoidant symptoms to meet the diagnostic criteria of PTSD.  

Given the conflicting diagnoses of record, as well as the insufficient evidence of record establishing a basis for the PTSD diagnoses contained in VA treatment records, a remand is necessary prior to a Board decision in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records for the period as of January 2009 related to the Veteran's treatment for an acquired psychiatric disorder.  All efforts to obtain these records must be associated with the claims file and must continue until it is determined that such records do not exist or further attempts to obtain them would be futile.

2. Contact the VA psychiatrists who authored the November 13, 2007, and May 6, 2008, VA treatment records which provided a diagnosis of chronic PTSD.  If available, each psychiatrist should be requested to explain the basis for the diagnosis of PTSD reflected in the record, including symptomatology outlined in the DSM-IV as well as the stressor(s) leading to the diagnosis.  

3. Following the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently manifested PTSD and/or any other acquired psychiatric disorder.  All indicated studies, tests and evaluations deemed necessary should be performed.  The claims file, including this REMAND, must be made available to the examiner for review and the examination report should reflect that such review is accomplished.  In determining whether the Veteran has PTSD due to an in-service stressor, the examiner is hereby notified that only the verified history detailed by the record may be relied upon.  

If the examiner believes that PTSD is the appropriate diagnosis, the examiner must specifically identify whether the stressors detailed in the record serves as the basis for that conclusion, or whether the currently manifested PTSD is related to other non-service or non-verified events specified in the examination report.  

If the examiner believes that a diagnosis of PTSD is not appropriate, the examiner is requested to specifically state the basis for this opinion.  The examiner is also requested to review the record, including PTSD diagnoses rendered by treating VA psychiatrists, and offer an explanation as to the conflicting diagnoses.

With respect to an acquired psychiatric disorder other than PTSD, should a current diagnosis be rendered, the examiner should opine as to whether any current psychiatric disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's active service or is proximately due to or chronically worsened by any service-connected disability. 

A detailed rationale should be provided for all opinions.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



